                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


 KIM E. CLEMENTS,                            )
                                             )
                     Plaintiff               )
                                             )
 vs.                                         )           JUDGMENT IN A CIVIL CASE
                                             )             CASE NO. 4:18-CV-10-BO
 CRYSTAL JACKSON,                            )
                                             )
                                             )
                     Defendant.              )



Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that the defendant's motion to dismiss [DE
25] is GRANTED and all other pending motions [DE 14, 17, 23, 28, 29, 31] are DENIED AS
MOOT.




This Judgment filed and entered on October 26, 2018, and copies to:
Kim E. Clements (via U.S. Mail)
Crystal Jackson (via U.S. Mail)



 October 26, 2018                                      Peter A. Moore, Jr.
                                                       Clerk of Court



                                                 By:
                                                       Deputy Clerk
